DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (U.S. 2015/0325531; hereinafter Dyer) in view of Pande et al. (U.S. 2014/0321093; hereinafter Pande) and further in view of Hara et al. (U.S. 2007/0148972; hereinafter Hara).
Regarding claim 1, Dyer discloses a method of forming an integrated circuit, the method comprising:
providing a substrate 50 (fig. 7) including a semiconductor material (fig. 7, ¶0024);
forming a heat generating component (see labeled fig. 7) in the substrate 50 (fig. 7);
forming a thermal trench 80 (fig. 4) or (labeled fig. 7) in the substrate, including by:
forming a trench (e.g. the thermal trench 80 in fig. 4 or labeled fig. 7) in the substrate 50 (fig. 7); and 
forming an interconnect region (labeled fig. 7) above the substrate 50 (fig. 7).

    PNG
    media_image1.png
    438
    828
    media_image1.png
    Greyscale

	
	Dyer doesn’t disclose the routing trench and dispensing a nanoparticle ink into the trench by an additive process to form a nanoparticle ink film in the trench, the nanoparticle ink film including nanoparticles and a carrier fluid; and inducing cohesion of the nanoparticles to form a nanoparticle film.
	However, Pande discloses the package substrate 104 and internal routing features [not shown] (see ¶0045) such as, for example, trenches, vias or other interconnect structures to route electrical signals through the package substrate 104 (¶0045).  
	Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the method of Dyer by having the thermal routing trench, as taught by Pande, in order to provide a necessary device functionality for the structure.
Furthermore, Hara discloses a method comprising: dispensing a nanoparticle ink (¶0031) into the trench 2a (fig. 2c) by an additive process to form a nanoparticle ink film (e.g. copper ink film in ¶0031) in the trench 2a (figs. 2c-3), the nanoparticle ink film including nanoparticles (e.g. copper nanoparticle containing in ¶0031) and a carrier fluid (¶0031 and ¶0040); and inducing cohesion of the nanoparticles (e.g. copper nanoparticle-containing in ¶0031) to form a nanoparticle film (e.g. film 5 or 6 in figs. 3a-3c).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the method of Dyer and Pande by having the steps of dispensing a nanoparticle ink into the trench by an additive process to form a nanoparticle ink film in the trench, the nanoparticle ink film including nanoparticles and a carrier fluid; and inducing cohesion of the nanoparticles to form a nanoparticle film, as taught by Hara, in order to provide the conformal shape of the layer and increase the device functionality for the device structure.
Regarding claim 2, Hara discloses wherein forming the thermal trench 2a (fig. 2c) includes heating the nanoparticle ink film (¶0006, ¶0034-0035, ¶0037, ¶0039-0040) to remove a volatile material and form the nanoparticle film, before inducing cohesion of the nanoparticles (¶0003, ¶0032).
Regarding claim 3, Dyer further discloses that wherein the thermal trench (labeled fig. 7) includes a liner of dielectric material 105 (¶0033) in the trench (labeled fig. 7) before forming the layer 100 in the trench.  Pande discloses the package substrate 104 and internal routing features [not shown] (see ¶0045) such as, for example, trenches, vias or other interconnect structures to route electrical signals through the package substrate 104 (¶0045).  Moreover, Hara discloses the step of dispensing the nanoparticle ink into the trench.  Therefore, as discussed in details above, Dyer and Pande as modified by Hara substantially discloses forming the thermal routing trench includes forming the liner of dielectric material in the trench before dispensing the nanoparticle ink into the trench.
Regarding claim 4, Hara discloses that wherein the nanoparticles include metal (e.g. coper in ¶0031).
Regarding claim 5, Hara discloses that wherein: the nanoparticles include copper (¶0031) and forming thermal trench (figs. 2c) includes forming a layer of graphitic material (figs. 3a-3c) and it would have been an obvious matter of design choice to form a layer of graphitic material by a plasma enhanced chemical vapor deposition (PECVD) process on the nanoparticle film.
Regarding claim 6, Dyer discloses forming a field oxide (e.g. the field oxide for device 55 in fig. 7), forming the thermal trench (labeled fig. 7) and in which the field oxide is over the thermal trench (e.g. the field oxide of the device 55 is over part of the thermal trench in labeled fig. 7).  It would have been an obvious matter of design choice to form the field oxide after forming the thermal trench. 
Regarding claim 7, Dyer discloses forming a field insulating trench on an internal surface of the trench 90 (fig. 4, ¶0034) for field insulating concurrently with forming the trench 80 (fig. 4) for thermal trench (labeled fig. 7) and it would have been an obvious matter of design choice to form field insulating trench by field oxide trench for field oxide.
Regarding claim 8, Dyer discloses further comprising forming a pre-metal dielectric (PMD) layer 60 or 70 (fig. 4) of the interconnect region before forming the thermal trench 80 (fig. 4), and forming the thermal trench through the PMD layer 60 or 70 (figs. 4 and 7) and into the substrate 50 (figs. 4 and 7).
Regarding claim 9, Hara discloses that wherein the additive process is an electrochemical deposition process (¶0003-0005, ¶0009, ¶0026, ¶0042 and ¶0045).
Regarding claim 10, Hara discloses that inducing cohesion of the nanoparticles includes a flash heating process (¶0006, ¶0034-0035, ¶0037, ¶0039-0040).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894